? a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated July 1, 1976, which dismissed the proceeding. Judgment reversed, on the law, without costs or disbursements, and appellant is restored to parole, without prejudice to the right of the Parole Board to commence a new parole revocation proceeding in accordance herewith. Before his parole revocation petitioner sought to obtain sections of the report of violation of parole. The Parole Board refused to *632disclose them to him. Such refusal constituted an improper exercise of discretion (cf. People v Perry, 36 NY2d 114; People v Adams, 47 AD2d 928). Parole records should be disclosed to a parole violator unless there is some overriding reason to maintain their confidentiality. Martuscello, Acting P. J., Latham, Margett, Damiani and Titone, JJ., concur.